Citation Nr: 1115554	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, bipolar disorder, and panic disorder, also claimed as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for a sleep disorder, also claimed as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Nashville, Tennessee, Regional Office (RO), which inter alia denied service connection for patellofemoral syndrome of the left knee, neck pain, a sleep disorder, and a psychiatric disorder (claimed as bipolar disorder, depression, and generalized anxiety disorder).  The Veteran disagreed with such denials and subsequently perfected an appeal.   

In November 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

The Board notes that in a November 2010 rating decision, the RO granted service connection for patellofemoral syndrome of the left knee and degenerative joint disease of the cervical spine (claimed as neck pain).  As such, the issues of entitlement to service connection for patellofemoral syndrome of the left knee and neck pain are no longer on appeal as essentially the benefits on appeal have been granted.  Thus, the issues remaining on appeal are as captioned above.  

In June 2009, the Board remanded the service connection claims for a sleep disorder and a psychiatric disorder to the AMC/RO for additional development, including obtaining outstanding VA treatment records and providing VA examinations regarding the etiology of his sleep disorder and psychiatric disorder.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are negative for complaints, treatment, and/or diagnoses of any psychiatric disorder; a psychosis was not exhibited within the first post-service year; there is no evidence of continuity of psychiatric symptomatology after the Veteran's discharge from service; and there is no probative and positive evidence relating a current diagnosis of any psychiatric disorder to his active service or any incident therein, to include any of his service-connected disabilities.    

2.  The Veteran is currently diagnosed with a sleeping disorder but not sleep apnea.  He is service-connected for various disabilities of patellofemoral syndrome of the left knee, status-post acromioclavicular separation of the right shoulder, degenerative joint disease of the cervical spine, status-post dislocation of the left hip, status-post nasal fracture and scar post-surgery, chronic sinusitis, and genital warts. 

3.  The evidence regarding a relationship between the Veteran's sleep disorder disability and his service-connected disabilities is in equipoise.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, bipolar disorder, and panic disorder, was not incurred in or aggravated in service and was not aggravated by, proximately due to, or the result of any of the Veteran's service-connected disabilities; and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, a sleep disorder is proximately due to or the result of the Veteran's various service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board notes that in this decision, the Board grants service connection for a sleep disorder.  As such, no discussion of VA's duty to notify or assist is necessary with regard to the service connection claim for a sleep disorder.

With regard to the service connection claim for a psychiatric disorder, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by March 2005 and April 2005 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim; and of the Veteran's and VA's respective duties for obtaining evidence.  In an August 2009 attachment to a notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  While the August 2009 letter was issued after the initial rating decision in August 2005, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the August 2009 notice letter was issued, the Veteran's claim was readjudicated in the February 2011 Supplemental Statement of the Case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.
 
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains the Veteran's STRs, service personnel records, post-service VA and private medical records, and statements submitted by or on behalf of the Veteran, including a statement from the Veteran's wife.  As noted, in November 2007, the Veteran testified before a DRO at the RO.  A copy of the hearing transcript is of record and has been reviewed. 

Further, as noted, in a June 2009 decision/remand, the Board remanded the claim to the AMC/RO for additional development, including obtaining outstanding VA treatment records from the Memphis and Savannah VAMC as early as August 2008 and providing VA examinations regarding the etiology of his sleep disorder and psychiatric disorder.  The AMC/RO obtained treatment records from the Memphis and Savannah VAMC as early as August 2008.  Further, the Veteran was afforded a VA examination to determine the extent and etiology of his psychiatric disability in December 2009.  He failed to report to this scheduled VA examination and stated that his failure to report was due to "a final exam" while he was attending school.  See January 2010 Report of General Information, VA Form 21-0820.  In a January 2010 letter, the AMC/RO informed the Veteran that his VA examination would be rescheduled.  The Veteran was again afforded VA examinations to determine the extent and etiology of his psychiatric disability in February 2010 and January 2011.  He failed to report to these scheduled VA examinations.  Consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2009).  The Veteran has not indicated why he failed to report to the VA examinations scheduled in February 2010 or January 2011 regarding his psychiatric disability.  Under these circumstances, the Board must decide the case on the available evidence.  See id.     

Therefore, as the AOJ obtained outstanding VA treatment records and attempted to obtain a medical opinion regarding the etiology of the psychiatric disorder, the Board finds that the AOJ substantially complied with the June 2009 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection Claim

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, such as psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, bipolar disorder, and panic disorder, which he maintains is related to his active service.  In the alternative, he claims that his psychiatric disorder is aggravated by, proximately due to, or the result of his service-connected disabilities which have caused him employment and financial problems.  See March 2005 "Statement in Support of Claim," VA Form 21-4138.  Upon review of the record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim based on all theories of entitlement, including direct, presumptive, and secondary, for a psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, bipolar disorder, and panic disorder.  

Initially, the Board notes that the Veteran has a current psychiatric disability to meet the threshold requirement for service connection.  See Brammer, 3 Vet. App. at 225.  In this regard, the record shows that the Veteran is currently variously diagnosed with generalized anxiety disorder, major depressive disorder, manic bipolar disorder with psychotic features, panic disorder, and avoidant personality disorder.  See July 2003 Private Treatment Report, Jackson Clinic Professional Association; September 2003 Psychiatry Attending Note, Memphis VAMC; October 2003 Emergency Room Note, Jackson-Madison county General Hospital; November 2003 Private Treatment Report, Pathways of Tennessee; January 2005 Private Treatment Report, Pathways of Tennessee; August 2005 Psychotherapy Clinic Note, Memphis VAMC; February 2006 Psychiatry Attending Note, Memphis VAMC; March 2006 VA PTSD Examination Report.  

Review of the Veteran's STRs is negative for any complaints, treatment, and/or diagnoses of any psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, manic bipolar disorder with psychotic features, panic disorder, and avoidant personality disorder.  Upon discharge examination, he was found psychiatrically normal.  See May 2000 Separation Examination Report.  

Although the Veteran has current psychiatric disabilities (variously diagnosed as generalized anxiety disorder, major depressive disorder, manic bipolar disorder with psychotic features, panic disorder, and avoidant personality disorder), there is no probative and positive medical nexus evidence revealing a relationship between the Veteran's current variously diagnosed psychiatric disabilities and his service or any service-connected disability.  

As noted, the Veteran was afforded a VA examination to determine the extent and etiology of his psychiatric disability in December 2009.  He failed to report to this scheduled VA examination and stated that his failure to report was due to "a final exam" while he was attending school.  See January 2010 Report of General Information, VA Form 21-0820.  In a January 2010 letter, the AMC/RO informed the Veteran that his VA examination would be rescheduled.  The Veteran was again afforded VA examinations to determine the extent and etiology of his psychiatric disability in February 2010 and January 2011.  He failed to report to these scheduled VA examinations.  Consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2009).  The Veteran has not indicated why he failed to report to the VA examinations scheduled in February 2010 or January 2011 regarding his psychiatric disability.  Under these circumstances, the Board must decide the case on the available evidence.  See id.  In this regard, complete review of the Veteran's claims folder, including post-service private and VA treatment records, is negative for any opinion regarding a nexus between the Veteran's variously diagnosed psychiatric disabilities and his service or any of his service-connected disabilities.     

Further, there is also no evidence of psychosis within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  In fact, the first indication of any psychiatric disability is a July 2003 Private Treatment Report, Jackson Clinic Professional Association, in which the Veteran complained of anxiety, dated approximately three years post-service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that there is no evidence of continuity of symptomatology, specifically psychiatric problems, after the Veteran's discharge from service to warrant service connection under such theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, review of the Veteran's post-service treatment records indicate that he did not seek any treatment post-service for any psychiatric disability until a July 2003 Private Treatment Report, Jackson Clinic Professional Association, in which the Veteran complained of anxiety, approximately three years after discharge from service, and the Veteran has not argued that he suffered any psychiatric problems during the period of discharge from service until his first post-service treatment in September 2003.  Absent a finding of a relationship between the Veteran's psychiatric disability and his service or any service-connected disability or continuity of symptomatology related to service, there is no basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on his own behalf that his psychiatric disability is related to his military service and/or his service-connected disabilities.  The Veteran also submitted a statement from his wife to the effect that he suffered from psychiatric symptoms such as paranoia, trouble sleeping, avoidance of others, and depression since June 2002.  See January 2006 Type-Written Statement from the Veteran's Wife.  The Veteran is competent to report his symptomatology and treatment during service, and his wife is competent to report the Veteran's symptomatology as she has witnessed such symptoms.  However, such statements relating the Veteran's psychiatric disability to service or his service-connected disabilities are not credible because, as discussed above, review of the evidence of record reveals that the Veteran did not seek treatment for his psychiatric problems until many years after service.  Further, review of the Veteran's STRs is negative for any complaints, treatment, and/or diagnoses of any psychiatric disorder.  

Based on the foregoing, the Board concludes that a psychiatric disability was not incurred in or aggravated by service and was not aggravated by, proximately due to, or the result of any of the Veteran's service-connected disabilities.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.     

Sleep Disorder

In this case, the Veteran seeks service connection for a sleep disorder, which he attributes to chronic pain from his service-connected disabilities.  See September 2005 Type-Written Statement from the Veteran (Notice of Disagreement).  As noted, service connection is currently in effect for patellofemoral syndrome of the left knee, status-post acromioclavicular separation of the right shoulder, degenerative joint disease of the cervical spine, status-post dislocation of the left hip, status-post nasal fracture and scar post-surgery, chronic sinusitis, and genital warts.  See November 2010 Rating Decision.

Initially, the Board notes that the Veteran has a current disability, diagnosed as a sleeping disorder but not sleep apnea, to meet the threshold requirement for a service connection claim.  See February 2010 VA Respiratory Diseases Examination Report.  

Review of the evidence of record reveals a positive nexus opinion regarding the Veteran's sleep disorder disability and his service-connected disabilities.  In this regard, the claims folder contains a February 2010 VA Respiratory Diseases Examination Report.  The examiner assessed the Veteran with a sleeping disorder and noted that "multiple risk factors are present for the sleeping disorder, i.e. chronic pain [attributed to his service-connected back and joint disabilities], difficulty breathing through his obstructed nasal cavity [attributed to his service-connected nasal disabilities], and occasional nightmares."  The examiner opined that the Veteran's "sleeping difficulties are at least as likely as not secondary to a combination of his chronic pain [as a result of his service-connected joint and back disabilities], obstruction to the nasal cavity [as a result of his service-connected nasal disabilities], and occasional nightmares."  See February 2010 VA Respiratory Diseases Examination Report.  The examiner noted that the Veteran is service-connected for nasal septal deviation.  Although the examiner related the Veteran's sleep disorder disability to both service-connected (chronic pain of his service-connected joint and back disabilities and obstruction to the nasal cavity as a result of his service-connected nasal disabilities) and symptoms of a non-service-connected psychiatric disability (occasional nightmares), the examiner provided a 

positive opinion that the Veteran's sleep disorder is "at least as likely as not secondary" to his service-connected disabilities.  
	












(CONTINUED ON NEXT PAGE)



Resolving doubt in the Veteran's favor, the Board finds that the evidence as a whole supports service connection for a sleep disorder disability.  38 U.S.C.A. § 5107(b).  Therefore, the Board finds that the Veteran's sleep disorder is proximately due to or the result of his service-connected disabilities, and thus, service connection is warranted.      


ORDER

Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, bipolar disorder, and panic disorder, also claimed as secondary to the Veteran's service-connected disabilities, is denied.

Service connection for a sleep disorder, also claimed as secondary to the Veteran's service-connected disabilities, is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


